Title: General Orders, 22 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Octobr 22nd 1775.
Parole Harrison.Countersign, Cooke.


The Deputies from the Honorable Continental Congress, having arrived in this camp; in order to confer with the General, the several Governors, of Rhode Island, & Connecticut, the Council of massachusetts bay, and the president and Convention of New Hampshire; on the continuing an Army for the Defence & support of America, and its Liberties; all Officers,

who decline the further Service of their country, and intend to retire from the Army, at the expiration of their present Term of service; are to signify their Intentions in writing to their Colonel, which he is to deliver with his own, to the Brigadier General, or commanding Officer of his brigade—Those brave Men, and true Patriots, who are resolved to continue to serve and defend their Brethren, Priviliges and Property; are to consider themselves engaged to the last day of December 1776 unless sooner discharged by the Hon: the Continental Congress, and will in like manner signify their intentions—This return to be made at orderly time, Wednesday next.
